Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species II (Control B) in the reply filed on 5/26/21 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: the following passages from both claims should be amended as shown “an ink receiver arranged on the first direction side with respect to a medium range in which the printing medium is.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the following passage from claim 10 should be amended as shown “a second ejection control of performing the flushing by causing the plurality of types of nozzles to eject the ink toward the ink receiver,” and “after execution of the second ejection control, executing the first ejection control”.  This correction is based on para 135 of Applicant’s PG-PUB.  Note that claim 10 is construed in accordance with the suggested amendment.   Appropriate correction is required.
Claims 4-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 2004/0036728 A1).
Regarding claim 1, Kawaguchi discloses a printing apparatus, comprising: 
a print head (31, fig. 10) having a plurality of types of nozzles including a first type nozzles configured to eject ink (ex: 31K, fig. 10) and a second type nozzles configured to eject ink (ex: 31Y, fig. 10); 

a conveyer configured to convey, relative to the print head, the print medium along a conveying direction intersecting both the first direction and the second direction (see fig. 10 and direction B); 
an ink receiver arranged on the first direction side with respect to a medium range in which the printing medium conveyed by the conveyer (ex: 123a, fig. 10 and paras 96-98), the medium range being a particular range in both the first direction and the second direction in which the print head is configured to move (see fig. 10); and 
a controller configured to control the print head, the main scanning mechanism and the conveyer (Inherent in Kawaguchi.  Otherwise the printer of Kawaguchi would not function as intended.), 
wherein the second type nozzles are positioned on the first direction side with respect to the first type of nozzles (see fig. 10), 
wherein the controller is configured to perform a first ejection control with performing the main scanning, the first ejection control including: 
a control of performing flushing by causing the second type nozzles to eject the ink toward the ink receiver when the print head is in a first state where the second type of nozzles are located at a position corresponding to the ink receiver and the first type of nozzles are located at a position corresponding to the medium range (see fig. 10 and paras 96-98); and 

Regarding claim 2, Kawaguchi further discloses the printing apparatus according to claim 1, wherein a driving frequency used to drive the second type of nozzles to perform the flushing when the print head is in the first state is equal to a driving frequency used to drive the first type of nozzles to perform the printing (Inherent in Kawaguchi.  These two driving frequencies must be the same because they are both intended for printing an image.).
Regarding claim 11, please note the rejection as set forth above with respect to claim 1.  Claim 11 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2004/0036728 A1).
claim 3, Kawaguchi discloses all the limitations introduced in parent claims 1 and 2.
Kawaguchi does not appear to expressly disclose the printing apparatus according to claim 2, wherein a driving signal used to drive the second type of nozzles to perform the flushing when the print head is in the first state is equal to any of one or more driving signals used to drive the first type of nozzles to perform the printing.
However, such limitations are obvious from the teachings of Kawaguchi because Kawaguchi’s printer can print any image instructed by the user (there are no restrictions on what images can be printed).  For example, if the user instructs the printer to print an image that requires both the second type of nozzles and first type of nozzles to perform solid printing throughout the paper, then the limitations of claim 3 would be met.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kawaguchi would teach the limitations of claim 3 because Kawaguchi’s printer can print any image instructed by the user (there are no restrictions on what images can be printed).

Allowable Subject Matter
Claims 4-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Uchida (US 2003/0234832 A1)
This reference would reject claims 1-3 and 11 in a similar manner as Kawaguchi above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

June 17, 2021